Citation Nr: 9914323	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-18 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
recurrent malaria.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from October 1941 to January 
1946, including time from May 1942 to January 1943 as a 
prisoner-of-war (POW).

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO determined that a compensable evaluation for the 
veteran's service-connected malaria was not warranted.

A review of the record reveals that the RO granted service 
connection for malaria in a rating decision dated in June 
1993 and assigned a zero percent evaluation effective from 
June 1992.  No appeal was perfected from that decision.  In 
August 1994, the veteran submitted a private medical 
certificate that discloses a diagnosis of malaria, thereby 
initiating a new claim of entitlement to a compensable 
evaluation for recurrent malaria.


FINDING OF FACT

There is no competent evidence of current residuals of 
malaria, the presence of malarial parasite, or resultant 
spleen or liver impairment. 


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.88b-1, Diagnostic Code 6304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

At the time that the RO granted service connection for the 
malaria, it considered the veteran's service reports that 
contained medical tags referencing hospitalization for 
malaria from December 1945 to February 1946, reports from 
examinations dated in August 1945 and December 1945, a July 
1990 private medical certificate from  J. V. Ucab, M.D., and 
results from the March 1993 VA examination and POW protocol 
examination.  Thereafter, the veteran submitted a medical 
certificate dated in August 1994 that disclosed a diagnosis 
of malaria.  A private laboratory report dated in August 1994 
is also of record in which positive results from a malaria 
smear are noted.  

In June 1998, the veteran underwent a VA examination 
primarily related to his pulmonary disorder.  A history of 
malaria is noted in a recitation of the veteran's medical 
profile.  The examiner rendered a diagnosis of a history of 
malaria, presently without residuals.  In conjunction with 
the examination, results from a blood test are attached that 
reveal no evidence of malarial parasite.

There are no further pertinent data of record.

Analysis

The issue for determination in this case is whether the 
veteran is entitled to a compensable evaluation for recurrent 
malaria.  As an initial matter, that Board notes that a 
person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, and hereinafter, referred to 
as the "Court") has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  

Once the veteran has presented a well grounded claim, the VA 
has a duty to assist the veteran in developing facts 
pertinent to said claim.  See 38 U.S.C.A. § 5107(a). The 
Board finds that in this case, all relevant facts have been 
properly developed, and all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of his claim is required.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, if 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

At the outset, the Board has determined that the veteran in 
this case has not presented competent evidence to 
substantiate his claim of entitlement to a compensable 
evaluation for recurrent malaria.  As stated above, service 
connection for malaria was established by a June 1993 rating 
decision based on the veteran's service medical records which 
showed hospitalization and treatment for malaria in 1945 and 
1946.   Because a 1993 VA examination and POW protocol 
examination essentially found the veteran's malaria to be 
inactive, a noncompensable rating was awarded.  

Subsequently, the veteran claimed increased severity of his 
malaria symptoms.  In support of his contentions, the veteran 
provided a private medical doctor's certificate that notes a 
diagnosis of malaria, vivax and the results from a hematology 
report that showed V+ for malaria smear.  Further, the 
veteran underwent a VA examination in June 1998 related to 
malaria and other disabling disorders.  At that time, the 
examiner reported a history of malaria, presently without 
residuals.  Results from a parasitology report conducted in 
conjunction with the VA examination also disclosed no 
evidence of malarial parasite.  Thus, in this regard, the 
veteran has not demonstrated recurrent malaria or increased 
severity of symptomatology.

The Board recognizes that the VA regulations pertinent to 
systemic diseases were amended during the pendency of this 
appeal.  Under the former regulations effective prior to 
August 30, 1996, the regulations relative to malaria provide 
that a 10 percent rating is warranted for recently active 
malaria with evidence of one relapse in the past year, or old 
cases of malaria with moderate disability.  The next higher 
evaluation of 30 percent requires evidence of recently active 
malaria with two relapses in the prior six months, or old 
cases of malaria with anemia.  A 50 percent rating requires 
evidence of clinically active malaria sufficient to require 
intensive treatment; recently active malaria with three or 
more relapses over the past six months; or old cases with 
marked general impairment of health.  The maximum rating at 
100 percent is merited for cases of clinically active malaria 
so as to require hospital treatment for a contemplated or 
elapsed period of 14 days or more; or with a combination of 
cerebral symptoms, enlarged spleen, anemia, or other severe 
symptoms.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996).

The Board further recognizes that the earlier provisions 
under 38 C.F.R. § 4.88b state that compensable ratings under 
Diagnostic Code 6304 will not be assigned based on the 
veteran's unsupported claim or statement.  While the record 
in this case does show history of treatment and diagnosis of 
malaria during service, the record is absent of any clinical 
or laboratory evidence that would suggest that the veteran 
has had a relapse of malaria in recent years.  

The Board notes that the veteran's claim was evaluated by the 
RO under the former criteria, and as such, symptomatology 
associated with the veteran's disability does not merit a 
compensable evaluation.  See 38 C.F.R. § 4.88b, Diagnostic 
Code 6304 (1996).  Yet, under the newer standard, the Board 
points out that the veteran's claim for a compensable 
evaluation must also be denied.  The new criteria provide for 
a 100 percent evaluation for malaria when it is an active 
disease.  Thereafter, the residuals, such as liver or spleen 
damage, are to be rated under the appropriate systems.  As 
noted above, with regard to the prior rating criteria, no 
clinical finding of record exists to substantiate the 
occurrence of one relapse in the past year, or moderate 
disability so as to be able to assign a 10 percent 
evaluation.  Id.  Similarly, with respect to the amended 
provisions, the Board also notes that there is no evidence of 
disability attributable to malaria or any evidence of liver 
or spleen damage due to malaria.  See 38 C.F.R. § 4.88b-1, 
Diagnostic Code 6304 (1998).

More specifically, under the revised criteria for evaluating 
malaria effective from August 30, 1996, a relapse of malaria, 
"must be confirmed by the presence of malarial parasites in 
blood smears."  Id.  The Board observes that the veteran has 
not offered clinical evidence revealing the presence of such 
parasites.  If so found, residuals of malaria are rated 
according to liver or spleen damage.  Id.  Nonetheless, in 
this case, as reported above during the parasitology 
examination in June 1998, there is no clinical data to 
support the presence of malarial parasite; thus, no evidence 
that the veteran has experienced a relapse of malaria.

Accordingly, the Board finds that the preponderance of the 
evidence is against an increase of the veteran's 
noncompensable disability rating for malaria.  In reaching 
this decision, the Board has considered the history of the 
veteran's disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
veteran overall.  See 38 C.F.R. §§ 4.1, 4.2 (1998).  Further, 
all potentially applicable laws and regulations have been 
considered pursuant to the Court's holding in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Nonetheless, the 
Board concludes that the weight of the evidence is against 
the veteran's claim of entitlement to a compensable 
evaluation for recurrent malaria.



ORDER


Entitlement to a compensable evaluation for residuals of 
malaria is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

